Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Derek N. Jarvis appeals the district court’s order dismissing his civil complaint alleging employment discrimination be*273cause he failed to serve Defendant within 120 days of filing his complaint, in violation of Fed.R.Civ.P. 4(m). We find no abuse of discretion by the district court for dismissing the complaint under Rule 4(m). See Shao v. Link Cargo (Taiwan) Ltd., 986 F.2d 700, 708 (4th Cir.1993) (providing review standard). Finding no reversible error, we affirm for the reasons stated by the district court. Jarvis v. The Paper Source, No. 1:12-cv-01454-CMH-TRJ (E.D.Va. Oct. 28, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.